Title: From Benjamin Franklin to William Strahan, 8 August 1754
From: Franklin, Benjamin
To: Strahan, William


Dear Sir
Philada. Augt. 8. 1754
The above is Copy of my last. Not receiving the Printing House as expected last Spring, has been a considerable Disappointment; but I am more concern’d to hear that you and yours have had so much Sickness. I hope before this time you are all perfectly recover’d. I inclose a Bill for £20 Sterling, drawn by Mrs. Mary Steevens on Alexr. Grant Esqr; which when paid you will pass to my Credit. With sincere Respect and Affection, I am, Dear Sir Your most humble Servant
B Franklin
 Addressed: To  Mr. William Strahan  Printer  London  Per the London  Capt. Shirley
